J-S61043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 GARTOR BROWN                             :
                                          :
                    Appellant             :   No. 2759 EDA 2017

            Appeal from the Judgment of Sentence July 5, 2017
              In the Court of Common Pleas of Chester County
            Criminal Division at No(s): CP-15-CR-0000915-2017


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA, J.                           FILED MARCH 05, 2019

      Gartor Brown appeals from the judgement of sentence entered in the

Chester County Court of Common Pleas on July 5, 2017. He argues the court

abused its discretion in sentencing Brown outside the standard guidelines

range thereby fashioning an excessive sentence without addressing his

rehabilitative needs. He also argues the court abused its discretion in relying

on impermissible factors when imposing an aggravated range sentence. We

affirm.

      On June 14, 2017, following a non-jury trial, Brown was found guilty of

aggravated harassment by prisoner. He was found not guilty of possessing an

instrument of crime. On July 5, 2017, Brown was sentenced to 24-28 months

in prison. During the same hearing, he was also sentenced for unrelated
J-S61043-18


charges of Burglary, Theft by Unlawful Taking and Criminal Trespass. The

sentences were imposed to run consecutively.

      On July 14, 2017, Brown filed a motion to modify sentence. The trial

court denied his motion. This timely appeal followed.

      On appeal, Brown raises two challenges to the trial court’s exercise of

discretion in imposing sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant challenging
      the discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether
         appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (some

internal citations omitted). Brown has satisfied the first three requirements:

he timely filed a notice of appeal, he sought reconsideration of his sentence in

a post-sentence motion, and he has included a Rule 2119(f) statement in his

brief to this Court. We next consider whether he has raised a substantial

question for our review.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Battles, 169 A.3d

1086, 1090 (Pa. Super. 2017) (citation omitted). “A substantial question

                                     -2-
J-S61043-18


exists only when the appellant advances a colorable argument that the

sentencing judge's actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Foust, 180 A.3d

416, 439 (Pa. Super. 2018) (citation omitted).

       First, Brown argues that the trial court abused its discretion by

sentencing him outside the standard guideline range thereby fashioning an

excessive sentence without addressing his rehabilitative needs as required by

42 Pa. C.S.A. 9721(b). Appellant’s brief, at 14. The guideline range here was

twelve to eighteen months in the standard range, plus or minus six in the

aggravated or mitigated range.1 Brown was sentenced within the aggravated

range, at twenty-four to forty-eight months.

       A “bald assertion that a sentence is excessive does not by itself raise a

substantial question justifying this Court’s review of the merits of the

underlying claim.” Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super.

2012) (citation omitted).         However, an excessive   sentence    claim, in

conjunction with a claim that the trial court failed to properly consider

mitigating factors, raises a substantial question. See Commonwealth v.



____________________________________________


1 Based on the guidelines that have been adopted by the Pennsylvania
Commission on Sentencing, this range would indicate a prior record score of
three. We could not independently verify the prior record score based on the
record in front of us, but note that this range has been uncontested. See
Appellant’s Brief, at 4.

                                           -3-
J-S61043-18


Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014). Here, Brown argues that the

sentence is excessive, and that the trial court failed to adequately consider his

rehabilitative needs. Pursuant to Raven, he has raised a substantial question,

and we proceed to address the substance of his argument.

       Brown centers his first issue around the contention that the trial court

failed to adequately consider his rehabilitative needs. The trial court made it

clear at sentencing that one of its main concerns was that Brown repeatedly

committed crimes while on probation and parole, and thus has not been

amenable to rehabilitation while under supervision. See N.T., Sentencing,

7/5/17, at 16. Admittedly, the sentencing court did not explicitly address

Brown’s rehabilitative needs. However, the court concluded, “The problem is

you’re committing crimes while you’re on probation and parole. And that to

me is an aggravating factor.” Id., at 16. Thus, the court considered Brown’s

rehabilitative needs; it merely found they he had failed to be amenable to

rehabilitation as evidenced by his supervision status at the time of the current

offense, and prior offenses.

       Further, we note that the trial court reviewed a pre-sentence report.

Where the trial court had the benefit of reviewing a pre-sentence report, we

must

       presume that the sentencing judge was aware of relevant
       information regarding the defendant’s character and weighed
       those considerations along with mitigating statutory factors. A
       pre-sentence report constitutes the record and speaks for itself.
       In order to dispel any lingering doubt as to our intention of
       engaging in an effort of legal purification, we state clearly that

                                      -4-
J-S61043-18


       sentencers are under no compulsion to employ checklists or any
       extended or systematic definitions of their punishment procedure.
       Having been fully informed by the pre-sentence report, the
       sentencing court’s discretion should not be disturbed. This is
       particularly true, we repeat, in those circumstances where it can
       be demonstrated that the judge had any degree of awareness of
       the sentencing considerations, and there we will presume also that
       the weighing process took place in a meaningful fashion. It would
       be foolish, indeed, to take the position that if a court is in
       possession of the facts, it will fail to apply them to the case at
       hand.

Commonwealth v. Hallock, 603 A.2d 612, 616 (Pa. Super. 1992) (citing

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988)). As the trial court

in this case had the benefit of a pre-sentence report2, combined with the trial

court’s explicit consideration of Brown’s probationary status at the time of his

offenses, the seriousness of the offense, and the impact on the victim, we

conclude that it considered all relevant sentencing factors. Thus, Brown’s first

issue on appeal merits no relief.

       In his final argument, Brown contends the trial court relied upon

impermissible factors in imposing an aggravated sentence. Specifically, he

argues the trial court relied on his prior convictions and the elements of the

offense in imposing an aggravated sentence. A claim that a sentencing court

imposed a sentence outside the standard guidelines without stating adequate

reasons on the record presents a substantial question. See Commonwealth




____________________________________________


2Brown did not note any changes or corrections to the pre-sentence report
when given the opportunity. See N.T., Sentencing, 7/5/17, at 2.

                                           -5-
J-S61043-18


v. Antidormi, 84 A.3d 736, 759 (Pa. Super. 2014) (citation omitted).

Therefore, we conclude that Brown has presented a substantial question.

      Brown’s argument challenges the imposition of a term of imprisonment

in the aggravated range of the sentencing guidelines. For such challenges, the

following standard of review has been set forth.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006)

(quoting Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006)).

      It is well-established that Pennsylvania has an indeterminate guided

sentencing scheme. See Commonwealth v. Yuhasz, 923 A.2d 1111, 1117

(Pa. 2007). The sentencing judge is required to consider the sentencing

guidelines that have been adopted by the Pennsylvania Commission on

Sentencing. See 42 Pa.C.S.A. § 9721(b). It is recognized however that the

sentencing guidelines are purely advisory in nature and are merely one factor

among many that the court must consider in imposing a sentence. See

Yuhasz, 923 A.2d at 1118. “[A] trial court judge has wide discretion in

sentencing and can, on the appropriate record and for the appropriate

reasons, consider any legal factor in imposing a sentence in the aggravated

range.” Shugars, 895 A.2d at 1275.

                                     -6-
J-S61043-18


      It is impermissible for a court to consider factors already included
      within the sentencing guidelines as the sole reason for increasing
      or decreasing a sentence to the aggravated or mitigated range.
      Trial courts are permitted to use prior conviction history and other
      factors already included in the guidelines, if they are used to
      supplement other extraneous sentencing information.

Id., at 1275 (quotation omitted).

      In imposing sentence, the trial court provided the following reasoning.


      The other victim is the prison guard, Correctional Officer
      McGroaty. And whether Mr. Brown knew it or not, the fact of
      throwing feces on him clearly frightened Mr. McGroaty. As a prison
      guard you expect certain indignities, but not that. He really had
      no connection to Mr. Brown. He happened to be the guy on shift
      to get your food from you.

      If you look at the seriousness of the crime, it’s a very serious crime
      to do that. Imagine you or anybody else, a member of your family,
      someone came up on the street and flung feces at them, how
      upset they would be. It’s a very dangerous crime. On the danger
      to the public, the last factor, other than the theft, but basically in
      2011 you had a criminal trespass, 2012 a loitering, 2015
      marijuana, 2015 receiving stolen property, 2016 identity theft,
      2016 receiving stolen property. The problem is you’re committing
      crimes while you’re on probation and parole. And that to me is an
      aggravating factor.

N.T., Sentencing, 7/5/17, at 16.

      We conclude the record belies Brown’s claim. First, the sentencing court

did not rely on his prior convictions as the sole reason for imposing aggravated

range sentences. While the trial court did consider Brown’s prior criminal

history in a negative light, it conditioned this consideration on the fact that

Brown repeatedly committed crimes while on supervision, indicating that

Brown had consistently failed to rehabilitate himself in any manner. This is a



                                      -7-
J-S61043-18


circumstance distinct from the purely mechanical consideration of a prior

record score. Furthermore, the trial court noted his history of committing

offenses while on probation and parole to demonstrate the danger he presents

the public. That the court may not exclusively use criminal history in

sentencing does not mean that it must ignore it.

      As we have concluded that the court relied on permissible factors in

sentencing Brown in the aggravated range, we find his contention that the

court impermissibly relied on elements already included in the offense equally

without merit. Although the court noted elements of the offense, they were

not the only factors relied upon in sentencing Brown in the aggravated range.

Further, the court considered the elements of the offense to demonstrate the

impact the offense had on the victim, a permissible consideration under the

sentencing code. See id., at 16; See also 42 Pa. C.S.A. 9721(b).

      The circumstances are certainly sufficient to justify the trial court’s

aggravated sentence. We conclude that the trial court did not abuse its

discretion, and therefore Brown’s final argument merits no relief.

      As we conclude none of Brown’s issues on appeal merit relief, we affirm

the judgement of sentence.

      Judgement of sentence affirmed.




                                    -8-
J-S61043-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/19




                          -9-